Case 2:20-cr-00579-SVW Document 338-5 Filed 05/17/21 Page 1 of 2 Page ID #:3446




             EXHIBIT C
   Case 2:20-cr-00579-SVW Document 338-5 Filed 05/17/21 Page 2 of 2 Page ID #:3447



FD-1057 (Rev. 5-8-10)
                                              UNCLASSIFIED//LES

                           FEDERAL BUREAU OF INVESTIGATION
                                           Electronic Communication




          Title: (U) Guardian 652392_LA                                        Date:   06/16/2020

          From:         LOS ANGELES
                           LA-WCC-1 (SSA R. ALEXANDER )
                           Contact: ALEXANDER RICHARD,

          Approved By: ALEXANDER RICHARD

          Drafted By:         ALEXANDER RICHARD

          Case ID #: 29O-LA-3280255               (U) Iulia Zhadko; T          P        ; V
                                                  A     ; PPP Loan Fraud



          Synopsis:         (U) Iulia Zhadko; T          P        ; V      A       ; PPP Loan
          Fraud

          Details:    Wells Fargo received notification from Celtic Bank that ACH
          credits related to
          multiple loans and accounts were opened with fraudulent documentation
          including false identifications and business documents and submitted to
          receive PPP assistance related to the federal COVID-19 economic relief
          stimulus program.


          ♦♦




                                              UNCLASSIFIED//LES

      CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER                 DOJ_PROD_0000151831
                                                                                                   PAGE 9
                                                                                                 EXHIBIT C
